DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, it is unclear how many HPLC separations the test sample is subjected to.  Claim 1 positively recites a step of purifying siroliumus HPLC (see: step “(a)”).  Claim 2 further defines “step (a)” of Claim 1 as including subjecting the test sample to HPLC, it unclear if the recitation of “subjecting said test sample to high performance liquid chromatography (HPLC)” in claim 2 provides for a second chromatographic step, in addition to the HPLC step recited in claim 1 or if the recitation of “subjecting said test sample to high performance liquid chromatography (HPLC)” in claim 2 refers back to the same HPLC step recited in claim 1.  Claim 3 further defines 
Claims 5-8 and 10-13 depend from claim 1.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 7, 8, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC with Mass Spectrometric Detection), in view of Zimmer et al. (Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96-well plates and liquid–liquid extraction used as plasma sample preparation techniques for liquid chromatography–tandem mass spectrometry, cited in IDS filed 09/30/2019).
Regarding claim 1, Holt discloses a method for determining the amount of sirolimus in a test sample by tandem mass spectrometry, comprising:
(a) purifying sirolimus from said test sample, comprising extracting sirolimus from said test sample with a precolumn and an analytical column (pg. 1179/col. 2/para. 4-pg. 1180/col. 1/para. 1, see: patient samples processed and injected into analytical column; pg. 1179/col. 2/para. 5-pg. 1180/col. 1/para. 1, see: Supelcosil LC-18-DB (5µm particle size) ODS column fitted with a Newguard C-18 precolumn);
(pg. 1180/col. 1/para. 2, see: turbo-ion spray (heated electrospray));
(c) fragmenting said one or more sirolimus precursor ions into one or more fragment ions detectable by mass spectrometry (pg. 1180/col. 1/para. 2, see: triplet quadrupole mass spectrometer); an
(d) detecting an amount of one or more of the sirolimus precursor ions of step (b) and one or more of the fragment ions of step (c) by mass spectrometry, wherein the detected amount is related to the amount of sirolimus in the test sample (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 0.5)).
Holt does not explicitly disclose the precolumn being a high turbulence liquid chromatography extraction column.
Zimmer teaches an analogous liquid chromatography interfaced to tandem mass spectrometry device and method which utilizes a Cohesive Technologies HTLC Turbo-C18 column.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the C-18 precolumn in the device disclosed by Holt, for the HTLC Turbo-C18 column taught by Zimmer, since such a modification would have significantly reduced the analysis time and chromatographic efficiency (Zimmer: pg. 24/col. 1/para. 2-3).
Regarding claim 2, Holt further discloses the purifying in step (a) comprises subjecting said test sample to high performance liquid chromatography (HPLC) (pg. 1180/col. 1/para. 2, see: HPLC/MS/MS).
(Zimmer: pg. 26-27/2.8. Instrumentation and chromatographic conditions for TFC, see: HTLC Turbo-C18 columns).
Regarding claim 7, Holt further discloses said ionizing of step (b) is conducted in positive ion mode (pg. 1180/col. 1/para. 2, see: run in positive ionization mode).
Regarding claim 8, Holt further discloses the purified sirolimus is ionized by electrospray ionization (pg. 1180/col. 1/para. 2, see: turbo-ion spray (heated electrospray)).
Regarding claim 10, Holt further discloses the test sample comprises blood, plasma, or serum (pg. 1179/col. 2/para. 2-3, see: human whole blood).
Regarding claim 11, Holt further discloses the test sample is obtained from a patient receiving sirolimus as an immunosuppressive agent (pg. 1179/col. 1/para. 1, see: measurement of circulating sirolimus concentrations for pediatric patients).
Regarding claim 12, Holt further discloses said precursor ions comprise a mass to charge ratio (m/z) of about 931.70 (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 1)).
Regarding claim 13, Holt further discloses said fragment ions comprise a mass to charge ratio (m/z) of about 864.76 (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 0.5)).

3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC with Mass Spectrometric Detection), in view of Zimmer et al. (Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96-well plates and liquid–liquid extraction used as plasma sample preparation techniques for liquid chromatography–tandem mass spectrometry, cited in IDS filed 09/30/2019), as applied to claims 1 and 2 above, in further view of Euerby et al. (Solvent and Stationary Phase Selectivity in Capillary Electrochromatography Method Development: Comparison of C18, C8, and Phenyl-Bonded Phases for the Separation of a Series of Substituted Barbiturates).
Regarding claim 3, modified Holt does not explicitly disclose said HPLC is conducted with a phenyl analytical column.
Euerby teaches a plurality of chromatography columns, including the analogous C-18 column used by Holt (C18, C8, phenyl-bonded) and their linear velocities relative to each other (Figure 2).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate the chromatographic column comprising phenyl packing materials taught by Euerby into the HTLC Turbo-C18 column from the device and method disclosed by modified Holt, since such a modification would have resulted in improved analytical processing speed, provided by the increased linear velocity taught by Euerby.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC .
Regarding claim 6, modified Holt does not explicitly disclose said HTLC extraction column comprises a styrene-divinylbenzene cross-linked copolymer packing material.
Huber teaches an analogous C-18 column comprising crosslinked poly-styrene/divinylbenzene (Figure 2, see: PS/DVB-C18) configured for high-performance reversed-phase liquid chromatography electrospray-mass spectrometry (pg. 440-441/High-Performance Liquid Chromatography and Electrospray Mass Spectrometry).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate the PS/DVB-C18 chromatographic column material taught by Huber into the HTLC Turbo-C18 column from the device and method disclosed by modified Holt, since such a modification would have resulted in a column with improved mechanical and chemical stability (Huber: pg. 446/Conclusion), thereby improving the robustness and lifespan of the device.



Response to Arguments
02/09/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the combination of Holt and Zimmer fails to teach or suggest a sample purified by both TFLC and HPLC.
Holt explicitly discloses purifying the sample with two sequentially arranged separation columns (pg. 1179/col. 2/para. 5-pg. 1180/col. 1/para. 1, see: Supelcosil LC-18-DB (5µm particle size) ODS column fitted with a Newguard C-18 precolumn).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have substituted the C-18 precolumn in the device disclosed by Holt, for the HTLC Turbo-C18 column taught by Zimmer, since such a modification would have significantly reduced the analysis time and chromatographic efficiency (Zimmer: pg. 24/col. 1/para. 2-3).
The modified device and method would have resulted in a sample being separated by an HTLC Turbo-C18 precolumn and subsequently being separated by a Supelcosil LC-18-DB ODS HPLC column, which is analogous to the instantly recited “step (a)”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification to provide significantly reduced the analysis time and chromatographic efficiency (Zimmer: pg. 24/col. 1/para. 2-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/Primary Examiner, Art Unit 1797